Citation Nr: 1140032	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, including as secondary to a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was brought before the Board in January 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining any outstanding treatment records and affording him a new VA examination.  The Veteran was notified in January 2011 that he should provide either treatment records, or dates and places of treatment outside the VA so that the records could be obtained.  The Veteran did not indicate that there were any outstanding records.  The Veteran was afforded a VA examination in February 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the Board notes that in its January 2011 decision, service connection was granted for cognitive and affective instability as a residual of an inservice TBI.  It is unclear as to whether this decision has been implemented.  Appropriate action should be taken, as needed.  

The issue has been recharacterized in order to better represent the Veteran's stated interests.


FINDING OF FACT

The Veteran's psychiatric disability (variously diagnosed as depression and bipolar disorder) is not related to a disease or  injury incurred in service to include his TBI, and it was not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2007.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2011 for his claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

The Veteran contends that his psychiatric problems are the result of a TBI which occurred during service, or are related to a service-connected disability (e.g., cognitive and affective instability).  For the reasons that follow, the Board concludes that service connection is not warranted.

Here, the Board notes that at entrance to service in February 1980 the Veteran reported that he had a history of depression or excessive worry.  On his Report of Medical Examination there were no psychiatric defects reported by the examiner.  The examiner indicated that the Veteran reported he got depressed for 1 to 2 days, but that there was no treatment for it.  The examiner ultimately found the condition was not disqualifying.  Thus, the Veteran is presumed to have been in sound condition at service entrance. 

The Veteran reported multiple times to sick call while in-service, but he never complained of depression symptoms.  For instance, in June 1980 the Veteran reported to sick call with a nose bleed and in September 1982 with cold symptoms.  In a February 1985 treatment record the Veteran complained of swollen eyes and ear pain and in October 1986 he complained of laryngitis.  In an August 1987 treatment record the Veteran reported with sinus congestion, body aches, and sneezing.

At his separation examination the Veteran reported a medical history that he currently, or in the past, suffered from depression or excessive worry.  The examiner made a comment that the Veteran claimed depression, memory loss, and nervous trouble, all of unknown etiology.  On examination the Veteran was found to have no psychiatric defects and was qualified for separation.

The Board acknowledges that the Veteran entered service with complaints of depression.  However, this notation of a prior medical history does not equate to a notation of disability on entrance.  As previously stated, on physical examination, his psychiatric evaluation was normal.  The Court held that the regulation provides expressly that the term 'noted' denotes only such conditions as are recorded in examination reports, and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

As will be discussed, there is no evidence that the Veteran's psychiatric disability (variously diagnosed as depression and bipolar disorder) is directly related to service to include a TBI in service.  Additionally, there is no evidence linking his psychiatric disability to service-connected cognitive and affective instability.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

In a June 1999 VA treatment record the Veteran reported feelings of depression.  In January 2003 the Veteran was seen with complaints of depression and irritability and stated that he wanted to get back on medication to help with his depression symptoms.

In a May 2005 VA treatment record it was noted the Veteran had bipolar II disorder (per his chart), intermittent explosive disorder (per his chart), and alcohol and cannabis dependence.  In a later May 2005 VA treatment record the Veteran reported that he was depressed all the time, due primarily to problems with his ex-wife.  He reported that he wanted to get control of his depression and would take medication if he needed to.  The examiner found he suffered from alcohol and marijuana dependence, and bipolar disorder and adjustment disorder should be ruled out.

The Veteran was also afforded a VA examination in July 2008.  The examiner reviewed the Veteran's records and performed a physical examination.  Ultimately the examiner diagnosed the Veteran as having bipolar disorder.  The examiner also determined the Veteran's cognitive and affective instability was related to his TBI in-service.  However, the examiner did not specifically link the Veteran's psychiatric disabilities to service or to his inservice TBI.

The Veteran was also afforded a VA examination in March 2010 as the July 2008 examination did not follow the current TBI worksheet.  The Veteran reported that he suffered from depression which lead him to fall asleep regularly throughout the day.  The examiner performed a thorough examination and determined that the Veteran's depression was not related to a TBI, as all symptoms from the in-service incident had resolved. 

The Veteran was afforded another VA examination in February 2011. The examiner conducted a physical evaluation and reviewed the claims file.  The Veteran variously reported that he had suffered from depression consistently since his in-service injury. He also indicated that his depression could be brought on by his frustration regarding his memory loss.  Following an evaluation, the examiner diagnosed the Veteran as having bipolar disorder based on symptoms including depressed mood, low energy, decreased need for sleep, and irritability/agitation.  The examiner opined that bipolar disorder was not related to or aggravated by a TBI.  His rationale was that the Veteran reported some depression on his entrance examination, and also reported a family history of bipolar disorder. Although the Veteran reported memory loss and anger management problems, this was not considered to be evidence of an aggravation of bipolar disorder.  It was concluded that it was less likely than not that the Veteran had any current psychiatric problems that began in service.  It was also concluded that it was less likely as not that his bipolar disorder was caused or related to his service-connected TBI residuals. 

The Board acknowledges that the Veteran believes his psychiatric disability warrants service connection.  With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's current psychiatric disability and service, or a service-connected disability to include cognitive and affective instability.  Thus, service connection is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disability on a direct and secondary basis, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


